        Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
       Plaintiff,
       v.                                               Criminal No. ELH-17-0264
LATASHA JACKSON,
       Defendant.



                                 MEMORANDUM OPINION

       Latasha Jackson is serving a five-year sentence at FPC Alderson for a drug conspiracy

offense, with credit dating from June 1, 2017. See ECF 195 (Judgment). She filed a pro se motion

to “Modify” her sentence “Pursuant to 3582.” ECF 411. Then, through counsel, she filed an

“Emergency Motion For Compassionate Release,” pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF

417. The motion is supported by a memorandum (ECF 419) (collectively, the “Motion”) and

several exhibits. The government opposes the Motion. ECF 429. Defendant has replied. ECF

432.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall grant

 the Motion. And, I shall deny ECF 411 as moot.

                                        I. Background

       A grand jury in the District of Maryland returned a twelve-count Superseding Indictment

on May 31, 2017 (ECF 4), naming twelve defendants. It included three counts against Jackson.

In particular, Jackson was charged in Count One with conspiracy to distribute and possess with

intent to distribute heroin and 28 grams or more of cocaine base, in violation of 21 U.S.C. § 846.

In Count Four, Jackson was charged with distribution of heroin and cocaine base, in violation of
           Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 2 of 19



21 U.S.C. § 841(a). Count Eight charged Jackson with distribution of heroin, in violation of 21

U.S.C. § 841(a).

       On October 5, 2017, Jackson appeared before the Honorable J. Frederick Motz and entered

a plea of guilty to Count One of the Superseding Indictment.            ECF 148; ECF 150 (Plea

Agreement).1 As part of the Plea Agreement, Jackson stipulated to a two-level increase to her base

offense level because a firearm was possessed as part of the conspiracy. ECF 150, ¶ 6(b); see

U.S.S.G. § 2B1.1(b).

       Paragraph 6(a) of the Plea Agreement contained a stipulation of facts. Jackson agreed,

inter alia, that during the narcotics conspiracy, “law enforcement seized a firearm from one of the

Defendants’ co-conspirators.” ECF 150 at 4, ¶ 6(a). Jackson also agreed that, in furtherance of

the conspiracy, she sold crack cocaine to an undercover agent on April 28, 2017, and sold heroin

to an undercover agent on May 8, 2017. Id.

       Notably, the plea was entered pursuant to Fed. R. Crim. P. 11(c)(1)(C). ECF 150, ¶ 9.

Pursuant to the terms of the C plea, the parties stipulated to a sentence of 72 months’ imprisonment

as the appropriate disposition of the case. Id.

       Sentencing was held on December 7, 2017. ECF 192. By that time, the case had been

reassigned to me. At the time, the defendant was 38 years of age. ECF 194 at 3.

       According to the original Presentence Report (ECF 182), the defendant qualified as a career

offender. Id. ¶¶ 22, 40. It is not clear whether the parties anticipated that finding, but it was not

mentioned in the Plea Agreement. See ECF 150, ¶ 6(b). To the contrary, the parties anticipated a

final offense level of 23. Id. Although the defense did not dispute the determination in its



       1
         The case was reassigned from Judge Motz to this Court on October 13, 2017, due to the
retirement of Judge Motz.

                                                  2
           Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 3 of 19



sentencing memorandum (see ECF 188 at 2), I disagreed. Therefore, an Amended Presentence

Report was prepared (ECF 194, “PSR”). It reflected a final offense level of 23 (id. ¶ 25) and a

criminal history category of III. Id. ¶ 39.

       Petitioner’s advisory sentencing guidelines range (the “Guidelines” or “U.S.S.G.”) called

for a period of incarceration of 57 to 71 months. Id. ¶ 94. However, based on the mandatory

minimum term of 60 months, the Guidelines range was adjusted to 60 to 71 months. Id.; see

U.S.S.G. § 5G1.1(c)(2).2

       Notably, at sentencing I rejected the above-Guidelines C plea of 72 months’ imprisonment.

Instead, I sentenced Jackson to a term of imprisonment of 60 months. ECF 195 (Judgment). That

five-year sentence corresponded with the congressionally mandated minimum term of

imprisonment. See ECF 150 at 2, ¶ 3; see also 21 U.S.C. § 841(a)(1)(B). Neither Jackson nor the

government noted an appeal.

       Notwithstanding the Court’s leniency in regard to the disposition, Jackson subsequently

filed a motion under 28 U.S.C. § 2255, challenging the two-level enhancement in her Guidelines

calculation for possession of a firearm by a co-conspirator, under U.S.S.G. § 2B1.1(b)(1). She

relied on the Supreme Court’s decision in Sessions v. Dimaya, 584 U.S. ___, 138 S. Ct. 1204

(2018). I rejected the claim. See ECF 401 (Memorandum of 4/15/19); and ECF 402 (Order of

4/15/19).

       Among other things, I noted that any error in regard to the firearms offense was of no legal

significance, because I imposed the congressionally mandated minimum sentence of five years of

imprisonment. Thus, despite the two-level upward adjustment, Jackson suffered no prejudice,


       2 If defendant had been a career offender, she would have had a final offense level of 31,
with a criminal history category of VI. ECF 182, ¶ 94. Her Guidelines would have been 188 to
235 months. Id.

                                                3
        Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 4 of 19



even assuming, arguendo, that the firearm was incorrectly attributed to her. See United States v.

Pina, 605 Fed. App’x 150, 151-52 (4th Cir. 2015).

       In short, the Court had no authority to impose a sentence below the five-year mandatory

minimum term of imprisonment. That minimum was calculated based solely on drug quantity, not

on the basis of the gun. See United States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005).

                                    II. Standard of Review

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only upon

a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030 (1984).

Thus, a defendant seeking compassionate release had to rely on the BOP Director for relief. See,

e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018); Jarvis v.

Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008) (denying

compassionate release motion because § 3582 “vests absolute discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing



                                                4
         Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 5 of 19



Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice)

(observing that, on average, only 24 inmates were granted compassionate release per year between

1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release mechanism

when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat. 5239 (2018);

see United States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). As amended by the FSA, 18 U.S.C.

§ 3582(c)(1)(A) permits a court to reduce a defendant’s term of imprisonment “upon motion of

the Director of [BOP], or upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf

or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,”

whichever occurs first. So, once a defendant has exhausted his administrative remedies, he may

petition a court directly for compassionate release. McCoy, 981 F.3d at 276.

       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been made
       by the Director of the Bureau of Prisons that the defendant is not a danger to the
       safety of any other person or the community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), the

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of his sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

                                                  5
        Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 6 of 19



the sentence modification is “consistent” with applicable policy statements issued by the

Sentencing Commission.

       Notably, “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” McCoy, 981 F.3d at 276. But, in

U.S.S.G. § 1B1.13, titled “Reduction in Term of Imprisonment under 18 U.S.C. § 3582(c)(1)(A)

Policy Statement,” the Sentencing Commission addressed the “extraordinary and compelling

reasons” that might warrant compassionate release. See McCoy, 981 F.3d at 276. The Sentencing

Commission acted pursuant to 28 U.S.C. § 994(t), as well as § 994(a)(2)(C). McCoy, 981 F.3d at

276. However, as the McCoy Court observed, the policy statement was issued in 2006 and was last

updated in November 2018, prior to the enactment of the First Step Act in December 2018. Id.

       In particular, U.S.S.G. § 1B1.13 provides that, on motion by the Director of the BOP, the

court may reduce a sentence where warranted by extraordinary or compelling reasons (§

1B1.13(1)(A)); the defendant is at least 70 years old and has served at least 30 years in prison (§

1B1.13(1)(B)); the defendant is not a danger to the safety of any other person or to the community

(§ 1B1.13(2)); and the reduction is consistent with the policy statement. U.S.S.G. § 1B1.13(3).

       The Application Notes to U.S.S.G. § 1B1.13 indicate that compassionate release may be

based on circumstances involving illness, declining health, age, exceptional family circumstances,

as well as “other reasons.” U.S.S.G. § 1B1.13 App. Notes 1(A)-(D). Application Note 1 to

U.S.S.G. § 1B1.13 defines “Extraordinary and Compelling Reasons” in part as follows:

        1. Extraordinary and Compelling Reasons.—Provided the defendant meets
        the requirements of subdivision (2), extraordinary and compelling reasons exist
        under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a serious and
             advanced illness with an end of life trajectory). A specific prognosis of life

                                                6
         Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 7 of 19



             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is—

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive impairment, or

                 (III) experiencing deteriorating physical or mental health because of
                 the aging process,

            that substantially diminishes the ability of the defendant to provide self-care
            within the environment of a correctional facility and from which he or she is
            not expected to recover.

       Application Note 1(B) provides that age is an extraordinary and compelling reason where

the defendant is at least 65 years of age, has serious physical or mental health issues, and has served

at least 10 years in prison or 75% of the sentence. Application Note 1(C) concerns Family

Circumstances. Application Note 1(D), titled “Other Reasons,” permits the court to reduce

a sentence where, “[a]s determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D). This is

the “so-called, ‘catch-all’ category.” McCoy, 981 F.3d at 276.

       The BOP regulation appears at Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and 4205.

However, the Court may not rely on the Program Statement. Rather, the Court must consider the

Sentencing Commission’s policy statements. United States v. Taylor, 820 F. App’x 229, 229-30

(4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28 U.S.C. § 994(t)

(directing Sentencing Commission to “describe what should be extraordinary and compelling

reasons for sentence reduction”).


                                                  7
         Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 8 of 19



       As noted, “[w]hen deciding whether to reduce a defendant’s sentence under §

3582(c)(1)(A), a district court may grant a reduction only if it is ‘consistent with applicable policy

statements issued by the Sentencing Commission.’” United States v. Taylor, 820 F. App’x 229,

230 (4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28 U.S.C. § 994(t)

(directing Sentencing Commission to “describe what should be extraordinary and compelling

reasons for sentence reduction”). However, as indicated, the policy statement in § 1B1.13 of the

Guidelines was last updated in November 2018, before the enactment of the First Step Act. Thus,

it is only “directed at BOP requests for sentence reductions.” McCoy, 981 F.3d at 276 (citing

U.S.S.G. § 1B1.13). In other words, “[b]y its plain terms…§ 1B1.13 does not apply to defendant-

filed motions under § 3582(c)(1)(A).” Id. at *7; see also United States v. Zullo, 976 F.3d 228,

230 (2nd Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108-12 (6th Cir. 2020); United

States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020).

       Accordingly, “[a]s of now, there is no Sentencing Commission policy statement

‘applicable’ to [] defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in determining

whether there exist ‘extraordinary and compelling reasons’ for a sentence reduction.” McCoy, 981

F.3d at 283. Therefore, district courts are “‘empowered…to consider any extraordinary and

compelling reason for release that a defendant might raise.’” McCoy, 981 F.3d at 284 (quoting

Zullo, 976 F.3d at 230).

       Nevertheless, as the movant, the defendant bears the burden of establishing that she is

entitled to a sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715

F.3d 328, 337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406,

at *3 (W.D. Va. Apr. 2, 2020). If the defendant can show an extraordinary and compelling reason

that renders her eligible for a sentence reduction, the Court must then consider the factors under

                                                   8
           Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 9 of 19



18 U.S.C. § 3553(a) to determine whether, in its discretion, a reduction of sentence is appropriate.

Dillon, 560 U.S. at 826-27; see also United States v. Trotman, 829 Fed. App’x 607, 608-9 (4th

Cir. 2020) (per curiam) (recognizing that, when considering a motion to reduce sentence under

18 U.S.C. § 3582(c)(1)(A), the court must consider the sentencing factors under 18 U.S.C. §

3553(a), to the extent applicable); United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.

2020). But, compassionate release is a “rare” remedy. Chambliss, 948 F.3d at 693-94; United

States v. Mangarella, FDW-06-151, 2020 WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020);

White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019).

                                          III. COVID-193

       Defendant filed her Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

461 F. Supp. 3d 214, 223 (D. Md. 2020). That crisis is COVID-19.4                The World Health

Organization declared COVID-19 a global pandemic on March 11, 2020. See Seth v. McDonough,

PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).

       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.



       3
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.
       4
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).




                                                  9
        Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 10 of 19



       That said, the Court must underscore that the virus is highly contagious. See Coronavirus

Disease 2019 (COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL &

PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. Moreover, although many people who are

stricken with the virus experience only mild or moderate symptoms, the virus can cause severe

medical problems as well as death, especially for those in “high-risk categories . . . .” Antietam

Battlefield KOA, 2020 WL 2556496, at *1 (citation omitted). As of January 3, 2021, COVID-19

has infected more than 20.6 million Americans and caused over 351,000 deaths in this country.

See COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9 (last accessed

Jan. 3, 2021).

       The COVID-19 pandemic is the worst public health crisis that the world has experienced

since 1918. See United States v. Hernandez, 451 F. Supp. 3d 301, 305 (S.D.N.Y. 2020) (“The

COVID-19 pandemic . . . . presents a clear and present danger to free society for reasons that need

no elaboration.”). The pandemic “has produced unparalleled and exceptional circumstances

affecting every aspect of life as we have known it.” Cameron v. Bouchard, LVP-20-10949, 2020

WL 2569868, at *1 (E.D. Mich. May 21, 2020), stayed, 818 Fed. App’x 393, (6th Cir. 2020).

Indeed, for a significant period of time, life as we have known it came to a halt. Although many

businesses and schools reopened for a period of time, many are again subject to closure or

substantial restrictions, due to the virulent resurgence of the virus in recent weeks.

       Of relevance here, the Centers for Disease Control and Prevention (“CDC”) has identified

certain risk factors that increase the chance of severe illness due to COVID-19. Those risk factors

initially included age (over 65); lung disease; asthma; chronic kidney disease; serious heart

disease; obesity; diabetes; liver disease; and a compromised immune system. See Coronavirus




                                                 10
        Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 11 of 19



Disease 2019 (COVID-19), People Who Are at Risk for Severe Illness, CTRS. FOR DISEASE

CONTROL & PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

       On June 25, 2020, and again on July 17, 2020, the CDC revised its guidance as to medical

conditions that pose a greater risk of severe illness due to COVID-19. Then, on November 2, 2020,

to reflect the most recently available data, the CDC again revised its guidance. See People of Any

Age with Underlying Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (Nov. 2,

2020), https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk include

cancer; chronic kidney disease; COPD; being immunocompromised; obesity, where the body mass

index (“BMI”) is 30 or higher; serious heart conditions, including heart failure and coronary artery

disease; sickle cell disease; smoking; pregnancy; and Type 2 diabetes. Id. The CDC has also

indicated that the risk for severe illness from COVID-19 increases with age, with older adults at

highest risk. See Older Adults At Greater Risk of Requiring Hospitalization or Dying if Diagnosed

with COVID-19,       CTRS. FOR DISEASE CONTROL & PREVENTION (Nov. 27, 2020),

https://bit.ly/3g1USZ1.

       In addition, the CDC created a second category for conditions that “might” present a risk

for complications from COVID-19. The factors that might increase the risk include asthma,

cerebrovascular disease, hypertension, liver disease, cystic fibrosis, neurologic conditions, a

compromised immune system, overweight (where the BMI is between 25 and 30), pulmonary

fibrosis, thalassemia (a type of blood disorder), and Type 1 diabetes. See id. Moreover, the CDC

cautions that the “more underlying medical conditions someone has, the greater their risk is for

severe illness from COVID-19.” Coronavirus Disease 2019 (COVID-19), People Who Are at Risk

for Severe Illness, CTRS. FOR DISEASE CONTROL & PREVENTION (May 14, 2020),

https://bit.ly/2WBcB16.



                                                11
        Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 12 of 19



       Unfortunately, there is currently no cure or proven treatment that is generally available.

However, two vaccines (manufactured by Pfizer and Moderna) have recently become available.

But, the vaccines have been available primarily to health care workers and the elderly residing in

nursing homes. Distribution has been an issue, and it is anticipated that it will take several months

before the vaccine is widely available to the general public.

       To stem the spread of the virus, health care professionals and scientists have urged the

practice of “social distancing.” See Coronavirus Disease 2019 (COVID-19), How to Protect

Yourself & Others, CTRS. FOR DISEASE CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last

accessed December 9, 2020). Social distancing is particularly difficult in the penal setting,

however. Seth, 2020 WL 2571168, at *2. Prisoners have little ability to isolate themselves from

the threat posed by the coronavirus. Id.; see Cameron, 2020 WL 2569868, at *1; see also United

States v. Mel, TDC-18-0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020) (“In light of the

shared facilities, the difficulty of social distancing, and challenges relating to maintaining

sanitation, the risk of infection and the spread of infection within prisons and detention facilities

is particularly high.”). Prisoners are not readily able to secure safety products on their own to

protect themselves, such as masks and hand sanitizers, nor are they necessarily able to separate

themselves from others. Consequently, correctional facilities are especially vulnerable to viral

outbreaks and ill-suited to stem their spread. See Coreas v. Bounds, TDC-20-0780, 2020 WL

1663133, at *2 (D. Md. Apr. 3, 2020) (“Prisons, jails, and detention centers are especially

vulnerable to outbreaks of COVID-19.”); see also Letter of 3/25/20 to Governor Hogan from

approximately 15 members of Johns Hopkins faculty at the Bloomberg School of Public Health,

School of Nursing, and School of Medicine (explaining that the “close quarters of jails and prisons,

the inability to employ effective social distancing measures, and the many high-contact surfaces



                                                 12
        Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 13 of 19



within facilities, make transmission of COVID-19 more likely”); accord Brown v. Plata, 563 U.S.

493, 519-20 (2011) (referencing a medical expert’s description of the overcrowded California

prison system as “‘breeding grounds for disease’”) (citation omitted).

       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the Bureau of Prisons (“BOP”) from COVID-19. The DOJ has adopted the position

that an inmate who presents with one of the risk factors identified by the CDC should be considered

as having an “extraordinary and compelling reason” warranting a sentence reduction. See U.S.S.G.

§ 1B1.13 cmt. n.1(A)(ii)(I).

       Former Attorney General William Barr issued a memorandum to Michael Carvajal,

Director of the BOP, on March 26, 2020, instructing him to prioritize the use of home confinement

for inmates at risk of complications from COVID-19. See Hallinan v. Scarantino, 20-HC-2088-

FL, 2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020, Congress

passed the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No.

116-136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend

the permissible length of home confinement, subject to a finding of an emergency by the Attorney

General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney General issued

another memorandum to Carvajal, finding “the requisite emergency . . . .” Hallinan, 2020 WL

3105094, at *9. Notably, the April 3 memorandum “had the effect of expanding the [BOP’s]

authority to grant home confinement to any inmate . . . .” Id.

       On March 23, 2020, the CDC issued guidance for the operation of penal institutions to help

prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has implemented

substantial measures to mitigate the risks to prisoners, to protect inmates from COVID-19, and to

treat those who are infected. Indeed, as the Third Circuit recognized in United States v. Raia, 954



                                                13
        Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 14 of 19



F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and professional efforts to curtail the

virus’s spread.”

       As with the country as a whole, however, the virus persists in penal institutions. 5 As of

January 3, 2021, the BOP had 123,530 federal inmates and 36,000 staff. And, as of the same date,

the BOP reported that 7,220 inmates and 1,714 BOP staff currently tested positive for COVID-19;

32,192 inmates and 2,880 staff have recovered from the virus; and 179 inmates and two staff

members have died from the virus. Moreover, the BOP has completed 95,830 COVID-19 tests.

See https://www.bop.gov/coronavirus/ (last accessed Jan. 3, 2021). See COVID-19, FED. BUREAU

OF PRISONS,   https://bit.ly/2XeiYH1.

       With respect to FPC Alderson, where the defendant is a prisoner, as of January 6, 2021,

the BOP reported that 1 inmate and 1 staff have tested positive for COVID-19 and 10 inmates and

45 staff have recovered at the facility. And, the facility has completed 357 tests. There have been

no reported deaths. See https://www.bop.gov/coronavirus/ (last accessed Jan. 6, 2021).

       The BOP published “COVID-19 Vaccine Guidance” on January 4, 2021 (version 7.0).

COVID-19 Vaccine Guidance, FEDERAL BUREAU OF PRISONS CLINICAL GUIDANCE (Jan. 4, 2021),



       5
          The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus cases
Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2. More recently, on October 29, 2020, the New York Times reported that,
“[i]n American jails and prisons, more than 252,000 people have been infected and at least 1,450
inmates and correctional officers have died” from COVID-19. See Cases in Jails and Prisons,
N.Y. TIMES (Oct. 29, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-us-
cases.html.

        On November 21, 2020, the New York Times reported that “U.S. correctional facilities are
experiencing record spikes in coronavirus infections this fall. During the week of Nov. 17, there
were 13,657 new coronavirus infections reported across the state and federal prison systems.”
America Is Letting the Coronavirus Rage Through Prisons, N.Y. TIMES (Nov. 21, 2020),
https://www.nytimes.com/2020/11/21/opinion/sunday/coronavirus-prisons-jails.html.

                                                14
            Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 15 of 19



https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf. The BOP’s administration of the

vaccine will “align” with recommendations of the CDC. Id. at 4. Accordingly, once the BOP

receives the vaccine, a prisoner at heightened risk will receive priority for receipt of the vaccine.

Id. at 6.

        It appears that the BOP received its first shipment of vaccines on or about December 16,

2020. Walter Pavlo, Federal Bureau of Prisons Starts Vaccination of Staff, Inmates Soon

Thereafter, FORBES (Dec. 21, 2020), https://www.forbes.com/sites/walterpavlo/2020/12/21/

federal-bureau-of-prisons-starts-vaccination-of-staff-inmates-soon-thereafter/?sh=5683b99aa96f.

But, the BOP plans to administer its initial allotment of the vaccine to BOP staff members. Id. The

Court has not been informed by the government as to when the BOP will begin to inoculate its

prisoners.

                                          IV. Discussion

        Jackson, who is now 42 years of age (see ECF 194 at 2), has moved for compassionate

release on the ground that her health conditions, systemic lupus erythematosus and severe obesity

(BMI over 40), render her particularly vulnerable to COVID-19. See ECF 419.6 In particular,

defendant avers that she suffers from a “suppressed immune system caused by the medication

regime used to treat her systemic lupus erythematosus.” Id. at 4; see also id. at 5. In addition, she

claims to have gained over 100 pounds since she was sentenced in 2017, due partly to her

medications. Id. at 5.

        The government concedes that Jackson’s “morbid obesity” qualifies as an extraordinary

and compelling reason that renders her eligible for release. ECF 429 at 4. Nevertheless, it opposes



        6
       A request for compassionate release was first submitted to the Warden on April 19, 2020.
ECF 48-1. The request was promptly denied. Id.; see ECF 419 at 3. Exhaustion is not contested.

                                                 15
        Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 16 of 19



Jackson’s release.

       Numerous courts have found that, in light of the COVID-19 pandemic, a serious chronic

medical condition qualifies as a compelling reason for compassionate release. See, e.g., United

States v. Salvagno, No. 5:02-cr-00051-LEK, 2020 WL 3410601 (N.D.N.Y June 22, 2020)

(granting compassionate release to inmate whose sole medical condition is hypertension); United

States v. Gutman, RDB-19-0069, 2020 WL 24674345, at *2 (D. Md. May 13, 2020) (finding

defendant’s age of 56 years, multiple sclerosis, and hypertension satisfied extraordinary and

compelling reason); United States v. Zukerman, 451 F. Supp. 3d 329, 336 (S.D.N.Y. 2020)

(defendant’s diabetes, hypertension, obesity, and age satisfied extraordinary and compelling

reason); United States v. Pena, No. 15-CR-551 (AJN), 2020 WL 2301199, at *4 (S.D.N.Y. May

8, 2020) (“This Court has repeatedly recognized that COVID-19 presents a heightened risk for

individuals with hypertension[.]”); United States v. Coles, No. 00-cr-20051, 2020 WL 1976296,

at *7 (C.D. Ill. Apr. 24, 2020) (granting compassionate release to defendant with hypertension,

prediabetes, prostate issues, bladder issues, and a dental infection).

       To be sure, the coronavirus is not “tantamount to a ‘get out of jail free’ card.” United States

v. Williams, PWG-13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, M.J.). But, in

view of defendant’s obesity and her serious medical condition, I am readily satisfied that she

satisfies the “extraordinary and compelling” prong of the § 3582 analysis.

       The Court must also consider whether, if released, Jackson would pose a danger to the

community. See 18 U.S.C. §§ 3142(g); 3582(c)(1)(A)(ii). The government urges that conclusion.

Among other things, it points out that the defendant is “a recidivist offender.” ECF 429 at 6.

       In my view, defendant would not pose a danger if released, and the sentencing factors under

18 U.S.C. § 3553(a) weigh in favor of defendant’s release. The § 3553(a) factors include: (1) the



                                                 16
        Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 17 of 19



nature of the offense and the defendant’s characteristics; (2) the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, and provide just punishment; (3) the kinds

of sentences available and the applicable Guidelines range; (4) any pertinent Commission policy

statements; (5) the need to avoid unwarranted sentence disparities; and (6) the need to provide

restitution to victims.

        To be sure, the crime here was serious. The defendant engaged in the sale of cocaine and

heroin in April and May of 2017 to undercover informants. ECF 194, ¶¶ 7-11. And, a firearm

was seized from a codefendant. But, defendant did not have a managerial or leadership role. She

engaged in street-level sales and was not personally in possession of the firearm.

        The defendant was convicted of several prior offenses. In 2003, she was convicted of a

felony drug offense. She received a three-year sentence, but almost all of it was suspended. ECF

914, ¶ 28. She then violated her probation three times. Id. Defendant was convicted of a theft

offense in 2005, for which she was sentenced to time served, i.e., 51 days. Id. ¶ 29. Then, in 2006,

she was convicted of second degree assault, for which she received a six-month sentence, of which

five months were suspended. Id. ¶ 30. In 2008, Jackson was convicted of a felony drug offense.

Id. ¶ 31. She received a sentence of 12 years, but virtually all of it was suspended. Id. ¶ 31.

Thereafter, she violated her probation. Id. The defendant was again convicted of theft in 2013,

and again received a sentence that was almost entirely suspended, and again violated probation.

Id. ¶ 32. Other relatively minor convictions are reflected in ¶¶ 33-37 of the PSR, with the largest

sentence being 40 days. Id. ¶ 35.

        A review of defendant’s prior record establishes that, until the instant offense, her sentences

were very lenient. She has now served a sentence far longer than any prior sentence. And, there

is no indication that the defendant ever used violence. Further, as noted, it appears that the



                                                  17
        Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 18 of 19



defendant was a “low-level participant” in the conspiracy at issue here. ECF 419 at 13.

       In addition, as the defense argues, Ms. Jackson’s personal history merits consideration. In

advance of sentencing, the defense submitted a compelling memorandum outlining various aspects

of defendant’s challenging life. See ECF 188.

       The defendant was born into poverty and raised by her mother. Id. Her father, who died

in 2015, was largely absent from her life. It was the defendant’s own mother who introduced her

to the drug trade. Id. The defendant has struggled with drug addiction since she began drug use

in her teens. ECF 188 at 4; ECF 194, ¶¶ 76-81.

       Sadly, the defendant witnessed the death of her half-brother to gun violence in 2005. ECF

188 at 5. Another brother was shot to death when he was just 14 years old. Id. And, the defendant

was shot in the leg. ECF 194, ¶ 68; ECF 188 at 5.7

       The defendant is the mother of seven children. ECF 188 at 4. She was only 15 at the time

of her first pregnancy and dropped out of high school at that time. Id. At sentencing, the children

ranged in age from 1 to 25, born of multiple relationships. See ECF 914, ¶¶ 57-62. Several of the

fathers were incarcerated and none had provided support. Id.

       In addition, the defendant has a documented history of serious depression, for which she

was taking medication at the time of sentencing. ECF 194, ¶¶ 71-75. And, in 2010 she was

diagnosed with Lupus. Id. ¶ 68.

       Perhaps most significant, the defendant has already served about 80% of her five-year

sentence. She has a projected release date of September 3, 2021. ECF 419 at 3.

       In my view, compassionate release is warranted. I will reduce the defendant’s sentence to


       7
         The defense sentencing memorandum indicates that the defendant was shot in 2005. ECF
188 at 5. The PSR states that the defendant was shot in 2002. ECF 194, ¶ 68. The discrepancy is
not material.

                                                18
       Case 1:17-cr-00264-ELH Document 441 Filed 01/07/21 Page 19 of 19



time served plus ten days. I will adopt the same terms and conditions of supervised release

previously imposed, with the added condition that the defendant shall be subject to a period of

home confinement for seven months as a condition of supervised release.

                                        V. Conclusion

       For the forgoing reasons, I shall grant the Motion (ECF 417).

       An Order follows, consistent with this Memorandum Opinion.


Date: January 7, 2021                                             /s/
                                                   Ellen Lipton Hollander
                                                   United States District Judge




                                              19
